Citation Nr: 9912010	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-28 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disorder.  

2.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative changes.  

3.  Entitlement to service connection for a chronic left knee 
disorder.  

4.  Entitlement to service connection for a chronic right 
thumb disorder.  

5.  Entitlement to a compensable disability evaluation for 
left (minor) middle (third) fracture residuals.  

6.  Entitlement to a compensable disability evaluation for 
right great (first) toe degenerative joint disease.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service with the United 
States Air Force from April 1983 to February 1990.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Los 
Angeles, California, Regional Office (RO) which established 
service connection for left great (first) toe bunionectomy 
residuals and assigned a 10 percent evaluation for that 
disability; established service connection for right (major) 
middle (third) finger fracture residuals, left (minor) middle 
(third) finger fracture residuals, and right great (first) 
toe degenerative joint disease and assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for a chronic right ankle disorder, a chronic 
right shoulder disorder, a chronic right thumb disorder, a 
chronic left little (fifth) finger disorder to include 
lymphangitis, a low back disorder to include L4-5 discectomy 
and fusion residuals, a chronic right knee disorder, a 
chronic left thigh disorder, a chronic left knee disorder, a 
chronic left ankle disorder, and headaches.  In July 1995, 
the veteran submitted a notice of disagreement with the 
February 1995 rating decision.  In July 1995, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed the issues of the veteran's 
entitlement to service connection for a chronic right ankle 
disorder, a chronic right thumb disorder, a chronic left 
little (fifth) finger disorder, a chronic right knee 
disorder, a chronic left knee disorder, and a chronic left 
ankle disorder and compensable evaluations for right (major) 
middle (third) finger fracture residuals, left (minor) middle 
(third) finger fracture residuals, and right great (first) 
toe degenerative joint disease.  In August 1995, the veteran 
submitted a substantive appeal from the denial of service 
connection for a chronic right ankle disorder, a chronic 
right thumb disorder, a chronic left little (fifth) finger 
disorder, a chronic right knee disorder, a chronic left knee 
disorder, and a chronic left ankle disorder and compensable 
evaluations for right great (first) toe degenerative joint 
disease and left (minor) middle (third) finger fracture 
residuals.  The veteran expressly withdrew in writing his 
appeal for a compensable evaluation for right (major) middle 
(third) finger fracture residuals.  In March 1996, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In April 1996, the RO 
granted service connection for a left (minor) little (fifth) 
finger disability and left ankle sprain residuals and 
assigned noncompensable evaluations for those disabilities.  
In December 1998, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his left (minor) middle 
(third) finger and right great (first) toe disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to compensable evaluations.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDING OF FACT

Chronic right ankle trauma residuals including post-traumatic 
arthritis were manifested during active service.  


CONCLUSION OF LAW

Chronic right ankle trauma residuals including post-traumatic 
arthritis were incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R.§ 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim for service 
connection for a chronic right ankle disorder is plausible 
and that all relevant facts as to that issue have been 
properly developed.  

Service connection may be granted for disability arising from 
chronic disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records indicate that he was 
seen for right ankle complaints on several occasions.  Air 
Force clinical documentation dated in January 1982 notes that 
the veteran turned his right ankle while playing basketball.  
The veteran was diagnosed with a right ankle sprain.  
Contemporaneous X-ray studies of the right ankle revealed no 
fracture.  An October 1985 treatment record states that the 
veteran sustained a right ankle inversion-type injury while 
playing football.  Contemporaneous X-ray studies of the right 
ankle revealed "signs of trauma in the past," mild 
post-traumatic arthritis, and "no evidence of recent 
fracture or dislocation."  The veteran was diagnosed with a 
mild right ankle sprain.  Clinical documentation dated in 
September 1988 reflects that the veteran sustained a right 
ankle inversion-type injury while playing basketball.  
Contemporaneous X-ray studies of the right ankle revealed 
findings consistent with an avulsion fracture of the tip of 
the medial malleolus and old anterior distal tibial changes.  
An impression of a right ankle sprain was advanced.  A 
September 1988 orthopedic evaluation notes the veteran's 
history of multiple prior right ankle injuries.  
Contemporaneous X-ray studies were reported to show old right 
ankle avulsion fracture residuals.  An impression of a right 
ankle sprain was advanced.  

At a November 1994 VA examination for compensation purposes, 
the veteran complained of right ankle pain.  He reported that 
he had sustained multiple right ankle sprains during active 
service.  He clarified that treating Air Force medical 
personnel had advised him that the ankle sprains had resulted 
in "chipped bones."  On examination, the veteran exhibited 
a range of motion of the right ankle of "full dorsiflexion" 
to 10 degrees and plantar flexion to 30 degrees with moderate 
diffuse pain and tenderness.  Contemporaneous X-ray studies 
of the right ankle revealed "some" degenerative changes 
with spurring involving the distal portion of the tibia and 
the talonavicular joint and no evidence of fracture.  The VA 
examiner commented that:

The veteran describes recurrent ankle 
sprains between 1978 and 1990, as 
described above, and bilateral chronic 
ankle sprain is believed to be the cause 
of the veteran's recurrent right and left 
ankle pain.  [The veteran] was noted to 
have degenerative changes of the right 
ankle on a right ankle X-ray of 11-17-94 
and this is believed to be a contributory 
cause of his recurrent right ankle pain.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained multiple inservice right ankle 
injuries.  Treating Air Force medical personnel noted 
radiological evidence of right ankle trauma residuals 
including post-traumatic arthritis.  The report of the 
November 1994 VA examination for compensation purposes 
conveys that the veteran exhibited symptomatic right ankle 
degenerative changes on physical and radiological 
examination.  In light of such findings, the Board concludes 
that service connection is warranted for chronic right ankle 
trauma residuals including post-traumatic arthritis.  


ORDER

Service connection for chronic right ankle trauma residuals 
including post-traumatic arthritis is granted.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic right knee disorder, a chronic left knee disorder, 
and a chronic right thumb disorder and the record supports 
assignment of compensable evaluations for left (minor) middle 
(third) finger fracture residuals and right great (first) toe 
degenerative joint disease.  In reviewing the veteran's 
claims file, the Board observes that service medical records 
arising from the veteran's active service prior to April 1983 
and duty with the California Air National Guard have been 
incorporated into the record.  The veteran's complete periods 
of active service and federal active duty, active duty for 
training, and inactive duty for training have not been 
verified.  

The report of the November 1994 VA examination for 
compensation purposes does not reflect that the VA physician 
reviewed the claims file prior to the examination.  The Court 
has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
addressing that portion of the examination pertaining to the 
veteran's left finger disabilities, the Board notes that 
disabilities affecting single and multiple fingers on the 
same hand are to be evaluated on the basis of how close the 
tip of the finger or fingers can be brought to the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 (1998).  The examination report does not 
delineate the motion of the veteran's left third and fifth 
fingers in relation to the median traverse fold of the palm.  

At the December 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he received ongoing 
treatment for his right great (first) toe disability at a Los 
Angeles, California VA medical facility on Wilshire 
Boulevard.  He reported that his treating VA physicians 
recommended that he undergo a right great (first) toe 
bunionectomy to alleviate his symptomatology.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v.  Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (1998) to 
the veteran's claims for increased evaluations for his left 
(minor) middle (third) finger fracture residuals and right 
great (first) toe degenerative joint disease.  

The veteran has submitted a timely notice of disagreement 
with the RO's denial of service connection for a right 
shoulder disorder, a low back disorder, a left thigh 
disorder, and headaches and an increased evaluation for left 
great (first) toe bunionectomy residuals.  It appears that 
the RO has not acted upon the notice of disagreement.  In 
reviewing a similar factual scenario, the Court directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, __ Vet. App. __, 
___, No. 97-1467, slip op. at 4 (Mar 12. 1999).  The Court 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Therefore, the issues of the veteran's entitlement to service 
connection for a right shoulder disorder, a low back 
disorder, a left thigh disorder, and headaches and an 
increased evaluation for left great (first) toe bunionectomy 
residuals must be remanded to the RO for issuance of a 
supplemental statement of the case which addresses those 
issues.  Accordingly, this case is REMANDED for the following 
action:

1. The RO should contact the appropriate 
entity and request that (1) it verify the 
veteran's complete periods of active 
service and federal active duty, active 
duty for training, and inactive duty 
training and (2) forward all available 
service medical records associated with 
such active service/duty for 
incorporation into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran be forwarded 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic right knee, chronic left 
knee, and chronic right thumb 
disabilities, if any, and his 
service-connected left (minor) middle 
(third) finger fracture residuals and 
right great (first) toe degenerative 
joint disease.  All indicated tests and 
studies should be accomplished and the 
findings, including active and passive 
ranges of motion, should be reported in 
detail.  The examiner or examiners should 
specifically delineate the veteran's 
ability to bring the tips of his left 
third and fifth fingers to the median 
transverse fold of the palm.  If the 
finger tips cannot touch the palm, the 
examiner or examiner should note the 
distance that the finger tips remain from 
the median transverse fold.  

The examiner or examiners should also 
identify the normal range of motion of 
the right great toe; the limitation of 
activity imposed by the veteran's left 
third finger fracture residuals and right 
first toe degenerative joint disease; and 
any associated pain, weakness, or other 
impairment, with a full description of 
the effect of the disability upon the 
veteran's ordinary and vocational 
activities.  If there is no pain, 
weakness, instability, functional 
impairment, or other impairment, such 
facts must be noted.  The examiner or 
examiners should express an opinion as to 
the etiology of all identified right 
knee, left knee, and right thumb 
disabilities, if any, and their 
relationship to active service/duty and 
the veteran's service-connected 
disabilities.  The claims files must be 
made available to the examiner or 
examiners prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic right 
knee disorder, a chronic left knee 
disorder, and a chronic right thumb 
disorder and compensable evaluations for 
his left (minor) middle (third) finger 
fracture residuals and right great 
(first) toe degenerative joint disease 
with express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

6.  The RO should then issue a 
supplemental statement of the case which 
addresses the veteran's entitlement to 
service connection for a right shoulder 
disorder, a low back disorder, a left 
thigh disorder, and headaches and an 
increased evaluation for left great 
(first) toe bunionectomy residuals.  

7.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for a chronic right knee 
disorder, a chronic left knee disorder, 
and a chronic right thumb disorder.  Such 
evidence should consist of evidence of 
the current disability and competent 
evidence linking the disability to 
service.  The Board reserves the right to 
deny any issue as not well-grounded if 
the veteran does not meet the threshold 
evidentiary requirement.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

